DOOLING, District Judge.
In July, 1908, Gin Dock Sue applied for admission at the port of San Francisco as a returning Chinese •merchant. On August 26, 1908, his application to land was denied, and on appeal the order denying his application was affirmed. He then applied for a rehearing, but on November 26, 1908, and before such application was heard, he escaped from the detention quarters, and has ever since been within the United States. On December 8, 1908, his application for a rehearing was denied by the following order:
“San Francisco, Dec. 8, 1908.
“This man escaped from Pacific Mail Steamship dock and is a fugitive. Application for rehearing denied.”
*658Having been later found in this country, he was arrested, and after a hearing before the commissioner was ordered deported. From the order of deportation an appeal was taken to this court.
[1, 2] It is urged here, as it was urged before the commissioner, that respondent is a merchant, and that he is an attaché of the Chinese consular office in San Francisco. But whatever status he may have as an attaché of the consulate has been acquired since his escape from the immigration officers in 1908. I do not think that this method of entry into the country can be cured by thereafter becoming attached to a consular or other office. As to his mercantile status, if it existed before his escape, that was a matter to be established regularly before the immigration officers at the time that he applied to enter. If their proceedings were unfair in the investigation of that question, he might then have appealed to the courts. Instead of doing so, he chose to enter the country by escaping from custody. If the status was acquired after such escape, he can no more be heard to urge it here, as giving him a right to remain in this country, than he can be heard to urge his connection with the consulate. The law will not put such a premium upon surreptitious entries into the country as to permit one so entering to acquire a right to remain.
The order of deportation is therefore affirmed.